DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3-4, 6, 8-9, 14, 16, and 18-21 are pending.
Claims 18-21 are withdrawn from further consideration as being directed to a non-elected invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2020 has been entered.
Claim Objections
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed outer-most layer comprising a blend of fluoropolymer and a styrenic polymer is not taught nor rendered obvious by the prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0280535 to Maas et al. cited in previous Office action (herein Maas).
Regarding claim 1, Maas teaches a multilayer sheet comprising co-extruded cap layers a core layer (abstract) that can be used as cladding in rail and aircraft applications (paragraph 0076).  Fig 4 of Maas shows an embodiment of the multilayer sheet having second cap layer 20 corresponding to the fluoropolymer-rich layer recited in species (b) of the instant claims, first cap layer 14 corresponding to the styrenic-rich layer recited in species (b) of the instant claims, and core layer 12 corresponding to the substrate recited in species (b) of the instant claims.  Maas teaches that the core layer 12 can be made from a composition which can comprise polycarbonates, polystyrenes, acrylonitrile-styrene-butadiene (herein ABS), polypropylene, polyethylene, PVC, and combinations thereof (paragraph 0027).  Maas teaches that first cap layer 14 can comprise the same materials as core layer 12 (paragraph 0033) which includes styrenic polymers such as polystyrenes and ABS (paragraph 0027).  One of ordinary skill in the art would recognize that this yields a first cap layer 14 that contains styrenic polymers in a concentration that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Maas teaches that second cap layer 20 can comprise PVDF (paragraph 0037).  One of ordinary skill in the art would recognize that this yields a second cap layer 20 that contains PVDF in a concentration that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Maas teaches that the cap layers can each have a thickness of from 50 micrometers to 1.5 mm, or about 2 mil to about 60 mil (paragraph 0038) which overlaps the ranges recited in instant claim 1.  Maas also teaches that the core layer can have a thickness of from 4-55 mm 
Regarding the flame retardance of the multilayer structure, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. being flame retardant), is necessarily present in the prior art material. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112. Since Maas teaches a multi-layer structure comprising substantially the same elements or components as that claimed by applicant, it is contended that the structure of Maas is capable of achieving the same ratings when tested.
Regarding claim 8, Maas teaches all the limitations of claim 1 as discussed above.
As discussed above, Maas teaches that first cap layer 14 can comprise the same materials as core layer 12 (paragraph 0033) which includes styrenic polymers such as polystyrenes and ABS (paragraph 0027).  One of ordinary skill in the art would recognize that this yields a first cap layer 14 that contains styrenic polymers in a concentration that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Maas teaches that second cap layer 20 can comprise PVDF (paragraph 0037).  One of ordinary skill in the art would recognize that this yields a second cap layer 20 that contains PVDF in a concentration that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 14, Maas teaches all the limitations of claim 1 as discussed above.
Maas teaches that the cap and core layers can include fillers (paragraph 0039).  If the core layer 12 were made of PVC with fillers, one of ordinary skill in the art would reasonably consider it be filled PVC.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0280535 to Maas et al. cited in previous Office action (herein Maas) as applied to claim 1 above and in view of U.S. Patent 3,178,399 to Elizabeth Lo cited in previous Office action (herein Lo).
Regarding claim 6, Maas teaches all the limitations of claim 1 as discussed above.
Maas is silent as to a fluoropolymer that is a copolymer of vinylidene fluoride and hexafluoropropene.
Lo teaches a copolymer of vinylidene fluoride and hexafluoropropene (Col 2, lines 34-35) that contains from 1 to 15 mol% of hexafluoropropene (Col 2, lines 55-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Maas to use the hexafluoropropene-vinylidene fluoride copolymer of Lo to produce a laminate with excellent chemical resistance (Col 8, lines 29-31).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0280535 to Maas et al. cited in previous Office action (herein Maas) as applied to claim 1 above and in view of U.S. Patent 4,302,555 to Falk cited in previous Office action (herein Falk).
Regarding claim 9, Maas teaches all the limitations of claim 1 as discussed above.
Although Maas teaches that the first cap layer 14 can comprise blends of plastics that include styrenic polymers and PVC, Maas is silent as to the weight percent of PVC.
Falk teaches a polymer blend containing "from 5 to 95 parts by weight polystyrene and correspondingly from 95 to 5 parts by weight polyvinyl chloride" (Col 4, lines 23-25).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Maas with the polyvinyl chloride-containing blend because “Methods for forming stable blends of PVC and polystyrene would be desirable. The successful .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0280535 to Maas et al. cited in previous Office action (herein Maas) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2013/0052440 to Sakamoto et al. (herein Sakamoto).
Regarding claim 16, Maas teaches all the limitations of claim 1 as discussed above.
As discussed above, Maas teaches that the multilayer sheet can be used as cladding in rail and aircraft applications (paragraph 0076), Maas is silent as to the multilayer sheet being used in any of the products recited in instant claim 16.  
Sakamoto teaches a fluoropolymer-containing multilayer laminated sheet (abstract).  Sakamoto teaches that the film has a layer (A) comprising a fluoropolymer and a layer (B) comprising a thermoplastic resin such as methacrylic resins, PVC resins, and ABS resin (paragraph 0021), and the film can be produced via co-extrusion (paragraph 0113).  Sakamoto teaches that such films can be used in application such as interior members of trains and airplanes as well as window molding, building-exterior members such as siding, fencing, and roofing (paragraph 0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multilayer sheet of Maas for the products recited in instant claim 16 because it is well known in the art to use multilayer products used in rail and aircraft applications in applications such as those recited in instant claim 16.
Claims 1, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0280535 to Maas et al. cited in previous Office action (herein Maas) in view of U.S. Patent 4,317,860 to Strassel cited in previous Office action (herein Strassel).
Regarding claim 1, Maas teaches a multilayer sheet comprising co-extruded cap layers a core layer (abstract) that can be used as cladding in rail and aircraft applications (paragraph 0076).  Fig 4 of 
Maas is silent as to there being a tie layer between the first and second cap layers.
Strassel teaches a laminate comprising a PVDF resin layer, a thermoplastic layer, and an intermediate polyalkyl methacrylate layer (abstract).  Strassel teaches that the thermoplastic layer can be made of styrenic polymers such as ABS (Col 4, lines 41-47).  Strassel teaches that the polyalkyl 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer sheet of Maas to use the tie layer of Strassel because it would create a unitary laminate structure having a tightly bonded homogeneous interface structure )Col 2, lines 9-12). 
Regarding the flame retardance of the multilayer structure, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. being flame retardant), is necessarily present in the prior art material. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112. Since Maas as modified according to Strassel teaches a multi-layer structure comprising substantially the same elements or components as that claimed by applicant, it is contended that the structure of Maas is capable of achieving the same ratings when tested.
Regarding claim 8, Maas and Strassel teach all the limitations of claim 1 as discussed above.
As discussed above, Maas teaches that first cap layer 14 can comprise the same materials as core layer 12 (paragraph 0033) which includes styrenic polymers such as polystyrenes and ABS (paragraph 0027).  One of ordinary skill in the art would recognize that this yields a first cap layer 14 that contains styrenic polymers in a concentration that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Maas teaches that second cap layer 20 can comprise PVDF (paragraph 0037).  One of ordinary skill in the art would recognize that this yields a second cap layer 20 that contains PVDF in a concentration that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 14
Maas teaches that the cap and core layers can include fillers (paragraph 0039).  If the core layer 12 were made of PVC with fillers, one of ordinary skill in the art would reasonably consider it be filled PVC.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0280535 to Maas et al. cited in previous Office action (herein Maas) and U.S. Patent 4,317,860 to Strassel cited in previous Office action (herein Strassel) as applied to claim 1 above and in further view of U.S. Patent 3,178,399 to Elizabeth Lo cited in previous Office action (herein Lo).
Regarding claim 6, Maas and Strassel teach all the limitations of claim 1 as discussed above.
Maas is silent as to a fluoropolymer that is a copolymer of vinylidene fluoride and hexafluoropropene.
Lo teaches a copolymer of vinylidene fluoride and hexafluoropropene (Col 2, lines 34-35) that contains from 1 to 15 mol% of hexafluoropropene (Col 2, lines 55-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Maas to use the hexafluoropropene-vinylidene fluoride copolymer of Lo to produce a laminate with excellent chemical resistance (Col 8, lines 29-31).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0280535 to Maas et al. cited in previous Office action (herein Maas) and U.S. Patent 4,317,860 to Strassel cited in previous Office action (herein Strassel) as applied to claim 1 above and in further view of U.S. Patent 4,302,555 to Falk cited in previous Office action (herein Falk).
Regarding claim 9, Maas and Strassel teach all the limitations of claim 1 as discussed above.
Although Maas teaches that the first cap layer 14 can comprise blends of plastics that include styrenic polymers and PVC, Maas is silent as to the weight percent of PVC.
Falk teaches a polymer blend containing "from 5 to 95 parts by weight polystyrene and correspondingly from 95 to 5 parts by weight polyvinyl chloride" (Col 4, lines 23-25).  It has been held 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Maas with the polyvinyl chloride-containing blend because “Methods for forming stable blends of PVC and polystyrene would be desirable. The successful incorporation of PVC into polystyrene compositions would be expected to impart reduced flammability to structural sheet and foam" (Falk, Col 1, lines 23-27).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0280535 to Maas et al. cited in previous Office action (herein Maas) and U.S. Patent 4,317,860 to Strassel cited in previous Office action (herein Strassel) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2013/0052440 to Sakamoto et al. cited in previous Office action (herein Sakamoto).
Regarding claim 16, Maas and Strassel teach all the limitations of claim 1 as discussed above.
As discussed above, Maas teaches that the multilayer sheet can be used as cladding in rail and aircraft applications (paragraph 0076), Maas is silent as to the multilayer sheet being used in any of the products recited in instant claim 16.  
Sakamoto teaches a fluoropolymer-containing multilayer laminated sheet (abstract).  Sakamoto teaches that the film has a layer (A) comprising a fluoropolymer and a layer (B) comprising a thermoplastic resin such as methacrylic resins, PVC resins, and ABS resin (paragraph 0021), and the film can be produced via co-extrusion (paragraph 0113).  Sakamoto teaches that such films can be used in application such as interior members of trains and airplanes as well as window molding, building-exterior members such as siding, fencing, and roofing (paragraph 0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multilayer sheet of Maas for the products recited in instant claim 16 .
Response to Arguments
Applicant’s arguments, see Remarks, filed 27 May 2020, with respect to Zabrocki have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 6, 8-9, 14, and 16-17 under 35 U.S.C. 103 in view of Zabrocki has been withdrawn. 
Where Zabrocki teaches a blend in the outer weatherable layer, it refers to blends of styrenic polymers.
Applicant's arguments filed 27 May 2020 with respect to Maas have been fully considered but they are not persuasive. 
Applicant argues that the claimed fluoropolymer does not operate in the same manner as the intumescent material of Maas (Remarks, pages 7-8).  Maas does not teach that the fluoropolymer relied upon in the rejection above is an intumescent material.
Applicant argues that Maas does not teach a cap layer having greater than 50 weight percent of styrenic polymer and points to paragraph 0031 of Maas as evidence (Remarks, page 8).  The teaching cited by Applicant refers to exemplary thermoplastic polymers and blends that can function as the carbon source for the intumescent material.  Paragraph 0033 of Maas teaches that the first cap layer 14 can have the same polymers as the core layer 12 which paragraph 0027 explicitly teaches can be styrenic polymers such as polystyrenes and ABS.  Such a teaching includes first cap layers that have up to 100% styrenic polymers.  The teaching cited by Applicant is merely exemplary and does not restrict the first cap layer to just those thermoplastic polymers and blends.
Applicant argues that Maas teaches away from the claimed thickness (Remarks, page 8).  Maas’ teaching of a preferred thickness outside of the claimed range does not rise to the level of a teaching away.  Maas merely teaches that a larger thickness is more preferably and does not disparage the use of 
Applicant argues that the PVDF taught by Maas as being included in the second cap layer is only a small amount and would not be greater than 50% (Remarks, page 9).  One of ordinary skill in the art would reasonably interpret the teaching of Maas to be an alternative much like Maas teaches that layer 20 “can also, optionally, comprise a hard coat” (paragraph 0037).  One of ordinary skill in the art would interpret this to mean that the hard coat is either present or not, and similarly, the layer 20 comprises PVDF or not.  As to the amount of PVDF, Maas only teaches that layer 20 “comprises” PVDF.  Maas teaches that the core layer 12 is made from a composition “comprising a plastic material” and goes on to list several alternative materials (paragraph 0027).  One of ordinary skill in the art would not reasonably interpret core layer 12 to only include minor amounts of the plastic material, and similarly, one of ordinary skill in the art would not limit the PVDF of layer 20 to only minor amounts.  Therefore, one of ordinary skill in the art would reasonably interpret Maas as teaching that layer 20 can be made entirely of PVDF.
Applicant argues that because Maas teaches that PVDF is included in the second cap layer for chemical and/or abrasion resistance, Maas teaches away from the claimed invention (Remarks, page 9).  Maas explicitly states that PVDF can be included in the second cap layer.  The fact that it is present for a different purpose than the instant invention is moot.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See MPEP 2145(II).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783